Wright, J.
i. bbpebvnsr. tas.os. Our opinion is that the warrant with the tax list was a sufficient protection to the officer, and that plaintiff could not, in an action of replevin for pr0perfcy distrained under such process, test the regularity of the proceedings in the township district officers. We do not say that he might not by certiorari or some other proceeding have inquired into the legality or regularity of the assessment or apportionment. Nor do we decide that justice and equity did not require the board of directors to pursue a different course from that indicated by the proposed proof. What we do decide is, that' the tax was not levied either under an unconstitutional law, nor without authority or jurisdiction on the part of the school officers, and as a consequence, plaintiff chnnot inquire into the legality of the restraint in this form of action. He may have been erroneously assessed, and if no more, he cannot, as against the officer acting under the warrant, inquire into the correctness of such action in this method. This is well settled in this State, and we need do no more than refer to the authorities sustaining the ruling of the court below. Hershey v. Fry, 1 Iowa, 598; Macklot v. The City of Davenport, 17 Id., 879; Games v. Robb, 8 Id., 193.
The proof offered, under the circumstances, in no manner tended to place defendant in the wrong, to impeach the validity of the warrant, nor the legality of the restraint, ..and was therefore properly Rejected.
Affirmed.